UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA 3
; ‘ IF =CV-OOGE’ One

Case No. 3: 1 t=yrr4
“SI

Plaintiff,

 

V.
Francisca Villalobos FactaS RELEASE ORDER NO.

ORDER FOR RELEASE OF
PERSON IN CUSTODY

Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release PF nintiere \/; lkloboe rae

 

, Case No. o0 IG-m; -O620 OME ;
Charge 43 CFR F365 /-4(b) (). Cult} york acy manuhe CALEY AG or isthe wut
QW Comrodilecd cubsyance_ on Ledecal “Veen <=.
from custody subject to the conditions contained in the attached "Notice to Defendant Being
Released" and for the following reasons:

Release on Personal Recognizance

Bail posted in the sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

. S<___ (Other) Defence nt TS te le ased to AC =

 

This release order is not effective until the defendant has signed and

understands the attached "Notice to Defendant Being Released".

Issued at Redding , Calera, on(ctoh ee I< 2ory
19 at 2 | OOamEm)

 

 

Original - U.S. Marshal

 
